Citation Nr: 0816431	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-37 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for left eye vision loss.

2.  Entitlement to an increased rating for corneal reflex, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from March 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  In December 2005 and June 2007, the 
Board remanded the case for development.  The case has been 
returned to the Board for further appellate consideration.  

In February 2006, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  The Board 
offered the veteran another hearing; however, the veteran has 
declined the offer. 


FINDINGS OF FACT

1.  During the appeal period, the left eye field of view was 
contracted to a central 10-degree island.  

2.  During the appeal period, visual acuity of 20/200 in the 
left eye with 20/50 in the right eye was shown.  

3.  There is no competent medical evidence of left eye 
enucleation. 

4.  Left eye corneal reflex disability with mucous discharge, 
ectropion, and symblepharon is shown.  

5. There is no competent medical evidence of trachomatous 
conjunctivitis.  





CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for left 
eye vision loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.83a, 4.84a, Table V, Diagnostic 
Codes 6076, 6080 (2007).

2.  The criteria for a schedular rating greater than 10 
percent for left eye corneal reflex disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1-2, 3.159, 4.1, 4.3, 4.7, 4.10, 4.80, 
4.84a, Diagnostic Codes 6017, 6018, 6020, 6069, 6090, 6091 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) and VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  
These notices must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran challenges the initial evaluation following the 
grant of service connection for vision loss of the left eye.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Because sufficient notice was provided before service 
connection was granted, VA's duty to notify in the case of 
the initial rating for left eye vision loss was satisfied.

For the claim of increased compensation for left corneal 
reflex disability, § 5103(a) requires, at a minimum, that VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  If the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by simply demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide general notice 
of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of a letters sent to 
the claimant in August and December 2003 and in June 2007 
that addressed all notice elements.  Moreover, because a 
rating higher than that already granted for the left eye 
would violate 38 C.F.R. § 4.80, additional notice of the type 
of evidence necessary to prevail on the claim is unwarranted.  

VA must also assist the claimant in developing the favorable 
evidence.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all pertinent medical records and evidence.  A 
hearing was provided.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  No 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).





Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court more recently held that where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Higher Initial Rating for Left Eye Vision Loss

In a September 2003-issued rating decision, the RO granted 
service connection for left eye vision loss secondary to 
service-connected peripheral nerve tumor.  The RO assigned a 
20 percent rating effective from January 15, 2003, under 
Diagnostic Code 6080.

The veteran submitted a notice of disagreement (NOD) claiming 
that his vision loss was very severe.  He also requested 
special monthly compensation based on loss of use of the eye.  
The RO issued a rating decision in March 2004 that denied 
special monthly compensation.  The veteran did not appeal 
that decision.   

An August 2003 VA ophthalmology compensation examination 
report reflects that the left eye had 20/40 to 20/50 central 
visual acuity and the right eye had 20/25.  These values are 
best, corrected, distant vision.  

During the August 2003 examination, field of view was normal 
in the right eye, but grossly diminished in the left eye.  
Left eye testing revealed only a central 10-degree island.  
The diagnoses were: (1) status post history of schwannoma 
excision near the left eye: and, (2) significant left visual 
loss to a level of 20/40 to 20/50 with grossly constricted 
field of view and afferent papillary defect with temporal 
optic nerve pallor.  The ophthalmologist associated these 
defects and any optic nerve damage with surgery for service-
connected malignant schwannoma.  

VA outpatient treatment reports note that there had been two 
surgeries during the early 1990s in the left face area due to 
the service-connected malignant schwannoma tumor.  An August 
2004 VA eye examination report notes 20/200 vision on the 
left with 20/50 on the right.  A November 2004 report notes 
20/70 vision on the left with 20/40 on the right.  

In February 2006, the veteran testified that he had double 
vision constantly and that he received all eye treatment 
through VA.  He testified that his glasses did not seem to 
help his vision.  He recalled that a recent eye examiner 
found 20/200 vision in the left eye, which would warrant a 30 
percent rating.  

An April 2007 VA eye examination report reflects that the 
veteran reported worsening distance vision.  Right eye visual 
acuity was 20/40.  Left eye visual acuity was 20/200.  The 
examiner noted that left vision was not correctable to 20/20, 
possibly due to multiple brain surgeries.  

As noted above, a 20 percent rating has been assigned under 
Diagnostic Code 6080 for impairment of field of view.  Where 
field of view contraction is unilateral, as in this case, a 
20 percent rating is warranted for concentric contraction of 
field of view to 15 degrees, but not to 5 degrees.  A 30 
percent rating is warranted for unilateral contraction of 
field of view to 5 degrees.  38 C.F.R. § 4.84a, Diagnostic 
Code 6080 (2007).  

The August 2003 Goldman's test revealed left eye field of 
view contraction to about 10 degrees in all eight of the 
principal meridians.  See 38 C.F.R. § 4.76a for further 
explanation.  Thus, while the 20 percent rating criteria are 
met, a 30 percent rating is not warranted for contracted 
field of view under Diagnostic Code 6080, as contraction of 
field of view to 5 degrees is not shown.  

The left eye visual loss may also be rated on the basis of 
impairment of central visual acuity.  This rating method, as 
explained below, yields a 30 percent rating.   

As depicted at 38 C.F.R. § 4.84a, Table V, where vision in 
one eye is 20/200 and vision in the other eye is 20/50, such 
as was shown in the August 2004 VA eye examination report, 
the criteria of a 30 percent rating are met under Diagnostic 
Code 6076.  While the refractive errors varied during the 
appeal period, the instructions for computing impairment of 
central visual acuity set forth at 38 C.F.R. § 4.83 do not 
require the rater to favor one test result over another.  
Moreover, as explained in the next section, the veteran's 
service-connected left eye symblepharon also supports this 
rating.  Thus, the benefit of the doubt doctrine requires VA 
to conclude that the veteran's left eye visual acuity more 
nearly approximates the criteria for a 30 percent rating 
during the appeal period.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 30 percent initial rating for left eye vision loss 
will therefore be granted.  In reaching this determination, 
the Board has considered whether, under Fenderson, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. 119. But 
there is no evidence that the veteran's vision loss of the 
left eye has been persistently more severe than the extent of 
disability contemplated under the assigned rating of 30 
percent at any time during the period of this initial 
evaluation. 

Increased Rating for Left Corneal Reflex Disability

In an August 1998-issued rating decision, the RO granted 
secondary service connection for left eye corneal reflex 
disability, secondary to 5th cranial (facial) nerve deficit, 
secondary to service-connected malignant schwannoma.  The RO 
assigned a 10 percent rating effective from July 1, 1997, 
under Diagnostic Codes 6099-6018.  

An August 2003 VA ophthalmology compensation examination 
report reflects that a service-connected left frontotemporal 
craniotomy caused sensory deficits on the left side of the 
face.  Slip lamp examination revealed left lower lid 
ectropion (turning outward of the edge of the eyelid, 
Dorland's Illustrated Medical Dictionary 528 (28th ed. 1994)) 
and left upper lid ectropion.  When squinting, the left upper 
and lower lid everted spontaneously consistent with medial 
canthal tendon damage and upper and lower eyelid horizontal 
laxity.  

Symblepharon (attachment or adhesion of lid to eyeball, 
Dorland's Illustrated Medical Dictionary 1618 (28th ed. 
1994)) was also noted to exist from the left upper eyelid 
medially to the inferior conjunctival fornix.   

Cornea response to sensation was equal in both eyes and the 
ophthalmologist felt that left corneal sensation was intact, 
which would suggest that there is no longer a left corneal 
reflex disability; however, the ophthalmologist attributed 
any left corneal desensitization to poor lid function.  Thus, 
it appears that left corneal reflex disorder manifested by 
desensitization of the cornea remains.

The August 2003 left eye diagnoses include afferent papillary 
defect with temporal optic nerve pallor.  There was a 
dysfunctional lacrimation system with mucous discharge on the 
left secondary to poor lid function.  The ophthalmologist 
associated these defects with tumor surgery.

In September 2003, the RO continued a 10 percent rating for 
left corneal reflex disability under Diagnostic Code 6099-
6018.  The veteran submitted an NOD claiming that the 
disability was more severe than reflected in the 10 percent 
rating.  

In February 2006, the veteran testified that his glasses did 
not help his vision.  

VA outpatient treatment reports obtained during the appeal 
period note that in 1996 there had been two surgeries in the 
left face area near the left eye due to the malignant 
schwannoma tumor.  A January 2007 VA magnetic resonance 
imaging report notes no evidence of recurrent tumor, but left 
optic nerve atrophy was shown.  Some reports note that Lacri-
Lube(r) was dispensed for corneal dryness.  

The above facts reflect a left eye corneal reflex disorder, a 
left eye mucous discharge, left eye ectropion, and left eye 
symblepharon.

The mucous discharge may be rated analogously as 
conjunctivitis and indeed, the corneal reflex disability has 
already been rated 10 percent as chronic conjunctivitis.  The 
rating schedule contains 2 types of conjunctivitis, however.  

Trachomatous conjunctivitis, when active, warrants a 30 
percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6017 
(2007).  Chronic conjunctivitis, other than trachomatous 
conjunctivitis, when active, with objective symptoms, 
warrants a 10 percent rating.  38 C.F.R. § 4.84a, Diagnostic 
Code 6018 (2007).  Because trachomatous conjunctivitis is not 
shown, the criteria for a 30 percent rating under Diagnostic 
Code 6017 are not more nearly approximated.  As noted above, 
the RO has already assigned a 10 percent rating under 
Diagnostic Code 6018.

Left upper and lower eyelid ectropion is also shown.  
Unilateral ectropion warrants a 10 percent rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6020 (2007).  Because left upper and 
lower eyelid ectropion has been attributed to the service-
connected nerve damage, a separate 10 percent rating must be 
considered.  

Left eye symblepharon is also shown.  According to Diagnostic 
Code 6091, symblepharon is rated as limitation of muscle 
function under Diagnostic Code 6090.  Under Diagnostic Code 
6090, this is rated according to equivalent impairment of 
visual acuity (which has already been rated).  Because left 
eye symblepharon is shown and has been attributed to the 
service-connected nerve optic nerve or cranial nerve damage, 
a separate rating must be considered.  

Because left eye refractive error was rated 30 percent in the 
analysis above and because a 10 percent rating for left 
corneal reflex disability has been assigned by the RO, 
assignment at this time of a separate 10 percent rating for 
ectropion and/or a separate 10 percent rating for 
symblepharon would result in a total combined left eye rating 
of at least 43 percent (30 percent plus 10 percent plus 10 
percent).  38 C.F.R. § 4.25.  A 43 percent rating for the 
left eye runs afoul of 38 C.F.R. § 4.80.

Under 38 C.F.R. § 4.80, the combined rating for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye unless there is enucleation [eyeball 
removal] or a serious cosmetic defect added to the total loss 
of vision.  In this case, enucleation is not shown and a 
separate 10 percent rating has been assigned for a 
disfiguring facial scar and is not on appeal.  

Blindness in one eye (having only light perception) warrants 
a 40 percent evaluation when corrected visual acuity in the 
other eye is 20/50.  38 C.F.R. § 4.84a, Diagnostic Code 6069 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) 
(the language of applicable regulations does not necessarily 
allow for the non-service-connected eye to be treated as 
normal in the absence of total blindness nor is it clear that 
"having only light perception" is the appropriate rating 
category for total blindness).  Because this provision 
appears to limit the left eye to a 40 percent overall rating, 
entitlement to separate ratings for left eye ectropion and 
symblepharon is barred.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a disability rating greater 
than 10 percent for left eye corneal reflex disability is 
therefore denied.  Further, the Board has considered whether, 
under Hart, supra, a higher rating might be warranted for any 
period of time during the pendency of this appeal.  However, 
there is no evidence that the veteran's corneal reflex has 
been persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
appeal period. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 





ORDER

An initial 30 percent schedular rating for left eye vision 
loss is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

An increased rating for left corneal reflex disability is 
denied. 



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


